Exhibit 10.4

 

[eximg_001.jpg] 



November 15, 2017

 

Securities and Exchange Commission

100 F Street, NE

Washington, D.C. 20549

 

Re: NXChain Inc.

 

We have read the statements included under Item 4.01 of the Form 8-K of NXChain
Inc. regarding the change in registrant’s certifying accountants. We agree with
such statements made regarding our firm. We have no basis to agree or disagree
with other statements under Item 4.01.

 

Yours truly,

 

/s/ Rosenberg Rich baker Berman & Company

 

 

 



 

AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS • CENTER FOR AUDIT QUALITY •
PRIVATE COMPANIES PRACTICE SECTION • PRIME GLOBAL • REGISTERED WITH THE PUBLIC
COMPANY ACCOUNTING OVERSIGHT BOARD